 1
                                                         JS-6
 2
 3
 4
 5
 6
 7
 8
 9                   UNITED STATES DISTRICT COURT
10                 CENTRAL DISTRICT OF CALIFORNIA
11
12   JAMES RUTHERFORD, an            Case No.: 8:18-cv-02304-JLS-DFM
     individual,
13
14   Plaintiff,                       ORDER OF DISMISSAL WITH
                                      PREJUDICE
15   v.
16
     ALBERTO’S MEXICAN FOOD, a
17   business of unknown form;
18   SUTHONG LIM AND CHIENG
     EUNG THIEM as trustees under
19   THE LIM FAMILY TRUST,
20   AMENDED AND RESTATED ON
     JULY 05, 2008; and DOES 1-10,
21   inclusive,
22
                  Defendants.
23
24
25
26
27
28
 1         After consideration of the Joint Stipulation for Dismissal of the entire action
 2   with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Suthong Lim
 3   And Chieng Eung Thiem (“Defendants”), the Court hereby enters a dismissal with
 4   prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each
 5   party shall bear his or its own costs and attorneys’ fees.
 6         IT IS SO ORDERED.
 7
     DATED:       5/6/19
 8
                                      JOSEPHINE L. STATON
 9
                                      UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                1
